          Case 19-36314 Document 12 Filed in TXSB on 03/09/20 Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

IN RE:                                          §        CASE NO. 19-36314
                                                §
SOUTHERN FOODS COMPANY,                         §        Chapter 11
     Debtors                                    §
                                                §

                       PLAINTIFF’S NOTICE TO WITHDRAW
                 HIS MOTION FOR RELIEF FROM AUTOMATIC STAY
                                    (DOC. 9)

         On January 27, 2020, Plaintiff, Dean Hawa filed a Motion for Relief from Automatic

Stay. Counsel for Plaintiff, moves the Court to withdraw Document 9.

                                           Respectfully Submitted,

                                           /s/ Noah Wexler
                                           Noah M. Wexler
                                           State Bar No. 24060816
                                           J. Benjamin Bireley
                                           State Bar No. 24076086
                                           Jake Balser
                                           State Bar No. 24109155
                                           Arnold & Itkin, LLP
                                           6009 Memorial Drive
                                           Houston, Texas 77007
                                           t. 713.222.3800
                                           nwexler@arnolditkin.com
                                           bbireley@arnolditkin.com
                                           jbalser@arnolditkin.com
                                           jaiteam@arnolditkin.com

                                           ATTORNEYS FOR DEAN HAWA
        Case 19-36314 Document 12 Filed in TXSB on 03/09/20 Page 2 of 2




                                   Certificate of Service

       I certify that on March 9, 2020, a copy of the foregoing was served upon the following
counsel of record in compliance with Rule 5 of the Federal Rules of Civil Procedure:


                                          /s/ Noah M. Wexler
                                          Noah M. Wexler
